Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-10 and 16-19 of copending Application No. 15/779,576. Although the claims at issue are not identical, they are not patentably distinct from each other because 

The Present application (claim 1)
Claim 1 (currently amended) A packaged food product for being heated in a solid state microwave oven, the packaged food product comprising a first food item, a second food item, a tray and a susceptor, wherein the tray comprises a first compartment for receiving the first food item and provided with the susceptor, and the tray further comprises a second compartment for receiving the second food item and not provided with the susceptor, wherein the susceptor is integrated or attached to a bottom of the tray and covers a part of a surface of the bottom of the tray, and the tray comprises a thermal insulation between the susceptor and the first and second food items, wherein heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.









15/779,576 (claim 1)
Claim 1 (currently amended) A package for heating food items in a solid state microwave oven, the food items comprising a first food item and a second food item, the package comprising a tray and a susceptor, wherein the tray comprises a first compartment for receiving the first food item and provided with the susceptor, and the tray further comprises a second compartment for receiving the second food item and not provided with the susceptor, wherein the susceptor is integrated or attached to a bottom of the tray and covers a part of a surface of the bottom of the tray, and the tray comprises a thermal insulation layer between the susceptor and the food items to be placed in the tray, wherein heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turpin et al (US 4,190,757) previously cited.  Regarding claims 1 and 17, Turpin discloses microwave heating package and method comprising a first food item (116, Figure 8), a second food item (114), a tray (100) and a susceptor (46), wherein the packaged food product is frozen (col. 6, lines 44-45), wherein the tray (100) comprises a first compartment (Figure 8) for receiving the first food item (116) and provided with the susceptor (46), and the tray (100) further comprises a second compartment (Figure 8)  for receiving the second food item (114) and not provided with the susceptor, wherein the susceptor (46) is integrated or attached to a bottom of the tray (100) and covers a part of a surface of the bottom of the tray (100), and the tray comprises characterized in that there is a thermal insulation layer (110) between the susceptor and the first (116) and second (114) food items. It is inherently that heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor.  Regarding claim 2, Turpin discloses the thermal insulation layer comprises a material selected from the group consisting of plastic, paperboard, and combinations thereof (col. 5, lines 54-62).  Regarding claim 3, Turpin discloses thermal insulation layer is at least 0.2mm thick (col. 5, lines 52-54).  Regarding claim 4, Turpin discloses paperboard which inherently has thermal resistance of 2.5 m2K/W.  Regarding claims 18-19, Turpin discloses the selected frequency is between 900 and 930 MHz or between 2400 and 2500 MHz (col. 5, lines 30-38).  Regarding claim 20, Turpin discloses the solid-state microwave oven is operated at a power from 100 to 1600 Watts and for 1 to 30 minutes (col. 12, lines 56-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15  and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin et al (US 4,190,757) previously cited.  Regarding to claims 5-7, the part covered by susceptor is up to 50%, 40% or at least 20% of surface of bottom of the tray.  Turpin discloses the part cover by susceptor (46) with thickness between about 0.02” and 0.187”, but does not discloses up to 50%, 40% or at least 20% of surface of bottom of the tray.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the part covered by susceptor is up to 50%, 40% or at least 20% of surface of bottom of the tray, since the more thickness of susceptor the more absorb energy and more converted to thermal energy to heat food item. Regarding claims 13-15, 21-22, Turpin does not disclose the second food item being a meat product (claim 13), the first food item being a carbonhydrate base food product (claim 14), the first food item is selected from the group consisting of a vegetable product, a salad, a dessert and a bakery product (claims 15).  It would have been obvious to one ordinary skill in the art at the time the invention was made to select the second food item being a meat product (claim 13), the first food item being a carbonhydrate base food product (claim 14), the first food item is selected from the group consisting of a vegetable product, a salad, a dessert and a bakery product (claims 15) in order to suit the user specific cooking the food items. 
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin et al (US 4,190,757) previously cited, in view of Sharma et al (US 2009/0208614) previously cited.  With regard to claim 11, Turpin discloses substantially all features of the claimed invention except the tray further comprises a third food item and a third compartment for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid state microwave oven, and the third food item is selected from the group consisting of a salad, a pastry, a dessert and an ice cream.  Sharma discloses the third food item and a third compartment for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid-state microwave oven, and the third food item is selected from the group consisting of a salad, a pastry, a dessert and an ice cream (par. 0029).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Turpin the third food item and a third compartment for receiving the third food item, wherein the third compartment is shielded from microwaves in the solid-state microwave oven, and the third food item is selected from the group consisting of a salad, a pastry, a dessert and an ice cream as taught by Sharma in order to protect the food in the tray without require heating.  Regarding claim 16, Sharma discloses the packaged food product is frozen or chilled (par. 0035-0036).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-7, 11 and 13-22 have been considered but are moot in new ground of rejection.
Regarding claims 1 and 17, Since Turpin discloses all the claimed limitations structures of the claimed invention of claims 1 and 17, thus, it is inherently that heating of the food items simultaneously in the tray provides a higher temperature for the second food item positioned in the second compartment of the tray, which is not provided with the susceptor, relative to the first food item positioned in the first compartment, which is provided with the susceptor as same as the claimed invention 1 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 12, 2022